DETAILED ACTION
	Claims 1-12 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for surgical implant for hernia repair, does not reasonably provide enablement for the broadly claimed surgical implant for reconstruction of soft tissue.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is 

Nature of the invention and Breadth of the claims: The claims are directed to a surgical implant for reconstruction of soft tissues comprising an elastic film having a first smooth anti-adhesive surface, and a second relief surface opposite the first surface, the second surface having indentations, and a reinforcement element in a form of a woven synthetic mesh enclosed inside the elastic film. The enabling disclosure must teach the skilled artisan how to make the claimed composition in wide varieties of implants for soft tissue reconstruction as encompassed by the claims and how to use the implants in a wide varieties of soft tissue reconstruction as encompassed by the claims. It is well established that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification placed clear boundaries on the use of the claimed implant for hernia repair, e.g. paragraphs [0016], [0025], [0151]-[0154] of the published application. Given the divergent nature of the claimed implant, one would conclude that the genus “implant” embraces essentially all implants including ocular, skin, internal organs, muscles, etc., while applicants disclosed only implant intended for surgical laparoscopic repair of ventral hernias, see paragraph [0016]. Thus, it is incumbent upon the disclosure to teach the skilled artisan how to formulate and use the claimed implant such that it can be used in the vast array of implants embraced by the claims without undue experimentation.

Amount of direction provided by the inventor and existence of working examples: At the outset, it is noted that the instant disclosure does not provide a working example wherein any implant for soft tissue reconstruction within the scope of the claims is used for implantation in other than hernia repair, and inguinal hernias in particular. Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice full scope of the invention without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in a case involving an unpredictable and commensurate with the full scope of what is claimed. 
The instant disclosure describes implant for inguinal hernias repair. The specification teaches and makes clear that the implant is used for surgical laparoscopic repair of inguinal hernias. 

State of the prior art and level of predictability in the art: The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.
The implant for surgical tissue reconstruction art is recognized as unpredictable. In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws.  In cases involving unpredictable factors, 
In the instant case, before the effective filing date of the instant application was filed the state of the art with regard to soft tissue implant was highly unpredictable.
In reviewing the state of the art with respect to hernia repair, Priewe (US 2012/0253472, of record in the parent application 14/323,891) teaches implant for hernia repair comprising the claimed layers. The reference does not teach soft tissue reconstruction other than hernias. Thus, at the time the instant application was filed the skilled artisan would recognize that implant comprising the claimed structure for repairing and reconstructing any soft tissue would be highly unpredictable.

Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not have been able to develop the vast majority of implants for all the possible sites of application to any soft tissue for repair and reconstruction without undue experimentation. The instant application describes specific implant for surgical inguinal hernias repair. The guidance provided in the specification regarding different implants, e.g. ocular, internal organs, skin, muscles, etc., amounts to no more than generic statements. However, given the highly unpredictable state of the art, the skilled artisan clearly would not be able to extend these teachings and develop implant useful for any soft tissue as covered by the claims without extensive trial and error experimentation. In fact, what is disclosed in the instant application with respect to implant, other than inguinal hernia repair implant, amounts to no more than theoretical 
The law is clear that the first paragraph of 35 USC § 112 requires more that the disclosure of a theoretical possibility. “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose, the Court states, “As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an 
In view of the broad scope of the claims, the nascent and unpredictable state of the art and the failure of the application to teach one of skill in the art how to make and use the claimed invention as asserted in the disclosure in clear, concise and exact terms, it must be concluded that one would not be enabled to make and use the invention as broadly as claimed.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “nom-porous biologically cross-linked polymer” at the second line of the claim, and in line 12 of the claim, the claim recites “portions of the reinforcement element are exposed through the indentations”. It is not clear to the examiner how the non-porous film will be exposing the reinforcement element inside the implant if the implant is non-porous?

Regarding claim 10, the claim recites the implant “comprising openings with pre-installed polypropylene filaments”, where in the implant are the opening that comprises the filaments in relation to other parts of the claimed implant?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,588,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims the currently pending claims are directed to common subject matter and the present claimed are covered by issued claims. The issued claims and the present claims are directed to a surgical implant for reconstruction of soft tissues comprising: an elastic film formed from a non-porous biologically compatible cross-linked copolymer based on 50-75 percent by weight multi-functional urethane (meth)acrylate oligomers and 20-50 percent by weight methacrylate monomers; the elastic film having: a first smooth anti-adhesive surface, and a second relief surface opposite the first surface, the second surface having indentations, and a reinforcement element in a form of a woven synthetic mesh enclosed inside the elastic film, wherein the reinforcement element is covered with the elastic film across an entire first smooth anti-adhesive surface area of the implant and wherein portions of the reinforcement element are exposed through the indentations of the second relief surface. The indentation currently claimed by claim 1 are claimed by claim 4 of the issued patent. The issued claims anticipate the present claims.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,480,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims the currently pending claims are directed to common subject matter and the present claimed are covered by issued claims. The issued claims and the present claims are directed to a surgical implant for reconstruction of soft tissues comprising: an elastic film formed from a non-porous biologically compatible cross-linked copolymer based on 50-75 percent by weight multi-functional urethane (meth)acrylate oligomers and 20-50 percent by weight methacrylate monomers; the elastic film having: a first smooth anti-adhesive surface, and a second relief surface opposite the first surface, the second surface having indentations, and a reinforcement element in a form of a woven synthetic mesh enclosed inside the elastic film, wherein the reinforcement element is covered with the elastic film across an entire first smooth anti-adhesive surface area of the implant and wherein portions of the reinforcement element are exposed through the indentations of the second relief surface. The indentation currently claimed by claim 1 are claimed by claim 4 of the issued patent. The issued claims anticipate the present claims.

Specification
The disclosure is objected to because of the following informalities: applicants refer to claim 1 in the specification, e.g. paragraph [0083] on page 17 of the current specification as originally filed.  Since claims are subject of amendment, referral o the text of the specification would avoid any ambiguity during the course of prosecution. 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./